internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------- -------------------------------------------- ----------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-111980-14 date date legend company -------------------------------------------- ------------------------------------------ county x -------------------------- individual ----------------------------- ------------------------------------------- law firm ------------------------------- cpa ----------------------- manager ---------------------------------- year ------- year -------- year ------- year ------- date a ------------------- date b ------------------- date c ------------------- plr-111980-14 date d -------------- date e -------------------- dear ---------------------- this is in response to a letter received by our office submitted on behalf of company by its authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make the election under sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for federal_income_tax purposes commencing on the first day of company’s taxable_year for year and to make the election provided by sec_831 of the code for the alternative_tax for certain small insurance_companies for year the ruling contained in this letter is based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination facts company was formed under the laws of country x on date a of year and was issued its insurance license on date b of year on date c of year company first issued directly written insurance policies company represents that it qualifies as a property and casualty insurance_company under part ii of subchapter_l for federal_income_tax purposes if it is treated as a domestic company all of the stock of company is owned by individual who is company’s treasurer in the course of forming and initiating the operations of company it retained the services of manager the primary services provided by manager included monitoring company compliance with the country x regulations maintaining statutory insurance records for inspection by the country x insurance regulators ensuring due diligence records are accurate and up to date and executing insurance contracts issued by company manager’s responsibilities did not include monitoring company’s compliance with federal_income_tax laws that responsibility was borne by company’s law firm law firm and accountant cpa legal counsel for company since inception has been law firm cpa was company’s accountant from inception through the end of year company engaged cpa to prepare company’s form 1120-pc u s property and casualty company income_tax return for year all other matters connected with company’s compliance with federal_income_tax laws including the preparation of the sec_953 election were the responsibility of law firm initially it was anticipated that company’s sec_953 plr-111980-14 election would be prepared by law firm however in connection with the preparation of the initial form 1120-pc for year cpa offered to prepare the sec_953 election statement and the law firm agreed to let cpa do so the year form 1120-pc was timely filed on date d of year company represents that no income taxes are due for year the elections under both sec_953 and the sec_831 were attached to company’s form 1120-pc however the cpa did not mail the sec_953 election to the specific internal_revenue_service service address required by revproc_2003_47 2003_2_cb_55 the error was discovered by law firm on or about date e of year and within a reasonable_time thereafter company filed this request for relief law and analysis the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 c b respectively these rules provide that the election must be filed by the due_date prescribed in sec_6072 including extensions for an income_tax return that is due if the election becomes effective sec_4 revproc_2003_47 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for federal_income_tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax years sec_1 notice_89_79 insurance_companies other than life_insurance_companies are taxable under sec_831 however certain insurance_companies can elect to pay an alternative_tax provided in sec_831 on only their investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 pursuant to sec_301_9100-8 this election must be made by the due_date taking into account any extension of time to file obtained by the taxpayer for the first taxable_year for which the election is effective under sec_301_9100-1 the commissioner may grant a reasonable extension of time pursuant to sec_301_9100-2 and sec_301_9100-3 to make a regulatory election but no more than months except in the case when the taxpayer is abroad under all subtitles of the code except subtitles e g h and i sec_831 is part of subtitle a sec_301_9100-3 provides that requests or extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic_extension must be made pursuant to sec_301_9100-3 under sec_301_9100-3 relief will be granted only when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-111980-14 under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on a regulatory election or was not aware of all relevant facts under sec_301_9100-3 the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied company’s sec_953 election was not filed at the address specified in revproc_2003_47 and accordingly is not considered timely company through individual is deemed to have acted reasonably in good_faith under sec_301_9100-3 and the interests of the government are not prejudiced under sec_301_9100-3 rulings company is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 and revproc_2003_47 to be treated as a domestic_corporation for federal_income_tax purposes effective for the tax_year ending on date c year further company is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_831 for the tax_year ended on date c year the granting of an extension of time is not a determination that company is otherwise eligible to make the election under sec_953 or sec_831 eg no opinion is express or implied as to whether company is an insurance_company for federal_income_tax purposes plr-111980-14 notwithstanding that an extension of time is granted under sec_301_9100-3 to make the elections under sec_953 and sec_831 penalties and interest that would otherwise be applicable if any continue to apply with respect to the income for the tax_year ended on date c year a copy of this letter should be associated with company’s sec_953 and sec_831 elections this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no opinion has been requested and no opinion is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely john e glover john e glover senior counsel branch office of the associate chief_counsel financial institutions products
